



November 26, 2004


DELTA OIL & GAS INC.
1122 - 6 Ave. N Seattle, Washington
98109 USA


Re: Participation Proposal
Todd Creek Property, Alberta
______________________________________________________________
Whereas Win Energy Corporation (“Win”) has acquired a land position in the above
noted property and whereas Delta Oil & Gas Inc. (“Delta”) has expressed an
interest in participating with Win in future operations in its Todd Property,
the following proposal is submitted for review and consideration:
 
     1.     Win currently owns a 100% working interest in the lands and leases
described as the “Purchase Lands” in Schedule “A” attached hereto. In addition
Win
              controls the lands described as the “Option Lands” in Schedule “A”

 
     2.     Delta shall pay the sum of five hundred ninety seven thousand two
hundred and sixty three ($597,263 US) dollars (US Funds) (hereinafter referred
to as
             the “Purchase Price”) to Win to acquire 20% of Win’s interest in
the Purchase Lands subject only to the encumbrances shown in Schedule “A”.

 
     3.     The Purchase Price shall be payable to Win in the form of a
certified cheque and shall be payable and received by Win on or before December
31,
             2004.

 
     4.     Upon receipt of the Purchase Price from Delta by Win, Win shall
prepare and circulate for execution by Delta a Joint Operating Agreement
incorporating
              the 1981 Operating Procedure together with the 1996 PASC
Accounting Procedure utilizing standard rates, elections and amendments. The
Joint
              Operating Agreement shall govern all operations on the Purchase
Lands between the parties hereto. The parties hereto agree in advance that the
1981
              Operating
 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W. Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax (403) 265-7767
 



  1   

--------------------------------------------------------------------------------


             Procedure shall utilize elective 2401 (B) establishing a right of
first refusal on subsequent dispositions by the parties hereto.
 
     5.     Win shall be named Initial Operator under the Joint Operating
Agreement and shall conduct all operations with respect to the Purchase Lands in
              accordance therewith.

 
     6.     Delta shall have an option exercisable in writing to acquire a 15%
working interest in the Option Lands on the following terms and conditions:

 
             a)     In the event Win proposes the drilling of a well on the
Option Lands, Delta shall have the option to participate in the drilling of the
well by paying
                     20% of the cost to drill, complete, cap or abandon the
well. Upon completion or abandonment, Delta shall have earned a 15% interest in
the
                     section on which the well was drilled as well as 1
additional section of Option Lands selected by Win.
 
             b)     The election of Delta to participate in the drilling of a
well under this clause shall be in writing within fifteen days of receipt of a
notice by Win of its
                      intent to drill on the Option Lands.
 
             c)     This option shall terminate on December 31, 2006.
 
             d)     Failure of Delta to respond to a notice provided pursuant to
clause 6 (b) shall be deemed an election not to participate in the proposed well
and its
                       right to earn an interest in the two sections listed in
the Notice shall terminate.
 
             e)     Delta acknowledges that the Option Lands are subject to a
third party agreement and agree to be bound by the terms thereof as if named a
party
                      thereto.
 
     7.     The Effective Date of this transaction shall be the date on which
Win has received the Purchase Price.

 
     8.     The Purchase Lands include a well located in Lsd 7 of Section 16 in
Township 9, Range 2 W5M (hereinafter referred to as the “test well”) which has
              recently been drilled by Win. Win and Delta agree that Win
 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W. Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax (403) 265-7767



  2  

--------------------------------------------------------------------------------



              shall assume all costs of drilling and completing or abandoning of
the test well up to a gross
              cost of $1,330,000. Thereafter the parties agree that the costs
shall be shared jointly with Delta assuming 20% of all costs, risks and expense
relating to
              the test well.

 
     9.      This offer is subject to approval by the Board of Directors of Win
which approval shall be received on or before Monday December 6, 2004. Failure
of
              Win to secure approval of its Board of Directors shall terminate
this Agreement.

 
    10.     Each of the parties hereto shall from time to time and at all times
do such further acts and execute and deliver all such further deeds and
documents as
              shall be reasonably required in order to fully perform and carry
out the terms of this Agreement.

 
    11.     Time shall be of the essence.
 
    12.     Subject to the terms herein, this Agreement shall be binding upon
and enure to the benefit of the Parties and their respective successors and
permitted
              assigns.

 
    13.     This Agreement shall be interpreted and construed in accordance with
the laws in force in the Province of Alberta. The Parties agree to submit to the
              exclusive jurisdiction of the courts of the Province of Alberta in
any actions related to this Agreement.

 
    14.     The Parties acknowledge they have expressed herein the entire
understanding and obligations of this Agreement and it is expressly understood
and
              agreed no implied covenant, condition, term or reservation shall
be read into this Agreement relating to or concerning any matter or operation
provided
              for herein.

 
 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W. Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax (403) 265-7767



  3  

--------------------------------------------------------------------------------

   
     15.     This offer shall remain open for acceptance by Delta up to 4 p.m.
(MST) on Thursday December 2, 2004.

 
Yours truly,


WIN ENERGY CORPORATION


/s/ Matthew Philipchuk     
Vice President - Operations


AGREED TO AND ACCEPTED THIS 30 DAY OF NOVEMBER, 2004


/s/ Douglas N. Bolen           
DELTA OIL & GAS INC.
 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W.Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax (403) 265-7767

 

  4  

--------------------------------------------------------------------------------



Schedule “A”
Attached to and forming part of a Participation Proposal dated November 26, 2004
between Win Energy Corporation and Delta Oil & Gas Inc.


Todd Area, Alberta
The “Purchase Lands”
                                                                                                                                                                   
CURRENT
TITLE DOCUMENT         LAND DESCRIPTION        INTERESTS


Crown PNG License No.                        Twp 8, Rge 2 W5M: Sections 4, 16, 
       Win 100%
5504090384                                                             28, SW1/4
33


                                                                                
Twp 9, Rge 2 W5M: Sections 4,
                                 SW1/4 9, 16, 21


                                                                                
All PNG




Crown PNG License No.                        Twp 9, Rge 2 W5M: Sections NE1/4 
      Win 100%
5504100519                                                             26, 28,
29, S1/2 & NW 32, Lsds E1/2
                                                                                 9,
W1/2 10, W1/2 15, E1/2 16 of 32, 34

 
                                                                                
Twp 10, Rge 2 W5M: Sections W1/2
                                 5, Lsds E1/2 1, W1/2 2, W1/2 7, E1/2
                                 8, 9, N1/2 10, SW10, 15, 16 of 5


                                 All PNG


Encumbrances:


Crown Lessor Royalty
3% GORR
 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W. Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax (403) 265-7767


  5  

--------------------------------------------------------------------------------


The “Option Lands”
                                                                                                                                                                  
CONTROLLED
TITLE DOCUMENT        LAND DESCRIPTION        INTERESTS


FH Mineral Lease                Twp 7, Rge 2 W5M: S ½ Section 33         Win
100%
(Lessor: ExxonMobil)


FH Mineral Lease                                                    Twp 8, Rge 2
W5M: Section 3                                     Win 100%
(Lessor: ExxonMobil)


FH Mineral Lease                Twp 8, Rge 2 W5M: Section
5                                     Win 100%
(Lessor: ExxonMobil)


FH Mineral Lease                Twp 8, Rge 2 W5M: Section
9                                     Win 100%    
(Lessor: ExxonMobil)


FH Mineral Lease                Twp 8, Rge 2 W5M: Section
15                                   Win 100%
(Lessor: ExxonMobil)


FH Mineral Lease                Twp 8, Rge 2 W5M: S ½ & NE ¼ of         Win 100%
(Lessor: ExxonMobil)          Section 17


FH Mineral Lease                Twp 8, Rge 2 W5M: Section
27                                   Win 100%
(Lessor: ExxonMobil)


FH Mineral Lease                                                    Twp 8, Rge 2
W5M: Section SE ¼ &        Win 100%
(Lessor: ExxonMobil)           N ½ of Section 33


Encumbrances:


18% Lessors’ Royalty
12.5% Convertible Royalty (ExxonMobil Canada)
3% GORR
 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W. Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax (403) 265-7767
 

  6  

--------------------------------------------------------------------------------


